Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/22/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The instant application, on the other hand, describes a neural network to select/determine the specific frames to be included in these video segments, such that each segment includes the minimum number of frames for a coherent event associated with a user emotional response”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The examiner respectfully disagrees because reviewing the entire paragraph of Gudmundsson, Col. 15 line 59 – Col. 16 line 11, which includes the above cited portion of Gudmundsson, Col. 16 line 5-8, shows that the selected segment may include two events of interest and that the total duration may be estimated based on characteristics of the included first and second events. However, The final rejection of 5/05/2021 cites Col. 22 line 41-66 of Gudmundsson which discusses a case where a video segment is selected/edited to include “at least one” event of interest, e.g. “the recording of the online game is analyzed to determine when the user emotional manifestations and/or events of interest occurred . . . The video edits include selected user emotional manifestations and/or events of interest . . . The first video clip may include a portion of the recording of the online game that includes a first point in time of the recording of the online game that includes at least one of the user emotional manifestations and/or events of interest.” Therefore, to clarify, Whether the selected clip contains one or more events of interest, the particular manner in which the duration of the clip is determined is not significant with regard to the specific language of claim 1, i.e. “select . . . one or more video  specific emotion was detected or identifying a time of peak emotional intensity etc., Gudmundsson does read on the broadest reasonable interpretation of claim 1 as written. Therefore, the rejection of claim 1 is maintained along with the similar subject matter of independent claims 7, 13 and 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-15, 18-21 and 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10237615 B1 to Gudmundsson et al., hereafter Gudmundsson.

Regarding claim 1, Gudmundsson discloses a processor (col. 4 ln. 30-32, processors 124), comprising: 


Regarding claim 2, Gudmundsson discloses the processor of claim 1, wherein the one or more circuits are further to select the one or more video segments based at least in part upon an intensity or a duration of the one or more emotions indicated for the one or more video segments (col. 15 ln. 1-17, “The duration of the portion of the recording to include in the video clip may be dependent on an expected duration of the first user emotional manifestation”).

Regarding claim 3, Gudmundsson discloses the processor of claim 2, wherein the one or more circuits are further to select the one or more video segments based at least in part upon an inferred context of the one or more video segments, the inferred context used to select segments representing coherent events (col. 1 ln. 38-58, video segments may be selected based on user emotional manifestations or on events of interest. The events of interest may be in-game events that occur during the gameplay of the online game. For example, the user scoring a point).

Regarding claim 6, Gudmundsson discloses the processor of claim 1, wherein the one or more circuits are further to provide the one or more video segments to a highlight aggregator for generating a highlight montage including at least a subset of the one or more video segments (col. 22 ln. 25-33, and col. 22 ln. 53-63, and step 504 of fig. 5, “the method 500 includes operations for generating video edits. The video edits may be highlight videos of gameplay of an online game”).

Regarding claims 7-9 and 12, the system of claims 7-9 and 12 is rejected along the same rationale as the corresponding processor of claims 1-3 and 6, respectively.

Regarding claims 13-15 and 18, the method of claims 13-15 and 18 is rejected along the same rationale as the corresponding processor of claims 1-3 and 6, respectively.

Regarding claims 19-21 and 24, the non-transitory machine-readable medium of claims 19-21 and 24 is rejected along the same rationale as the corresponding processor of claims 1-3 and 6, respectively, and because Gudmundsson teaches electronic storage and machine-readable instructions for controlling the processing (col. 4 ln. 24-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 10-11, 16-17, 22-23 and 25-30 rejected under 35 U.S.C. 103 as being unpatentable over Gudmundsson  in view of US 20170293356 A1 to Khaderi et al., hereafter Khaderi.

Regarding claim 4, Gudmundsson discloses the processor of claim 2, wherein the one or more neural networks are further to determine the indication of one or more emotions using infrared (IR) images 
While Gudmundsson teaches capturing IR images of the user’s face, Gudmundsson does not explicitly disclose capturing IR images of the users eyes as claimed.

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Gudmundsson in view of the above teachings of Khaderi because both references pertain to the art of infrared imaging to determine user emotions, and thus one would look to the other for obvious variations or improvements to their teachings, and because localizing the infrared images to the users eyes could be more practical to implement for an HMD or virtual reality glasses.

Regarding claim 5, Gudmundsson modified by Khaderi discloses the processor of claim 4, and Khaderi further teaches wherein the video segments correspond to virtual reality (VR) content (para [0016]), and wherein the IR images are captured using one or more IR cameras of one or more VR headsets worn by the one or more viewers (para [0360]-[0361]).
The motivation to combine the references is the same as per the rejection of claim 4.

Regarding claims 10-11, the system of claims 10-11 is rejected along the same rationale as the corresponding processor of claims 4-5, respectively.



Regarding claims 22-23, the non-transitory machine-readable medium of claims 22-23 is rejected along the same rationale as the corresponding processor of claims 4-5, respectively.


Regarding claim 25, Gudmundsson discloses a video selection system, comprising: one or more processors to select, using one or more neural networks, one or more video segments from one or more video files based at least in part upon an indication of one or more emotions, of one or more viewers of the one or more video segments, during presentation of the one or more video segments (as per the rejection of claim 1).
Although Gudmundsson  teaches a convolution neural network for modeling user emotions (col. 8 ln. 26-34), Gudmundsson is silent regarding a memory for storing network parameters. 
However, in analogous art, Khaderi discloses a memory for storing network parameters for the one or more neural networks (para [0288], [0295] and 154 of fig. 1C, modelled data may be stored in a database 154).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Gudmundsson in view of the above teachings of Khaderi because both references pertain to determining user emotions based on neural networks, and thus one would look to the other for obvious variations or improvements to their teachings, 

Regarding claims 26-30, the video selection system of claims 26-30 is rejected along the same rationale as the corresponding processor of claims 2-6, respectively.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484